IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00208-CV

DAVIE CARTER WESTMORELAND,
                                                           Appellant
v.

AIA HOLDINGS INC., INTERNATIONAL FIDELITY INSURANCE
COMPANY, AND ALLEGHENY CASUALTY COMPANY,
                                     Appellees



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 15-001757-CV-85


                          MEMORANDUM OPINION


      Davie Westmoreland appeals from a purportedly agreed final judgment that

awarded AIA Holdings, Inc., International Fidelity Insurance Co., and Allegheny

Casualty Company a judgment against her for $350,000. Westmoreland complains that

the agreed judgment should not have been signed by the trial court when he did because

she did not consent to it and there were no pleadings on file to enforce the purportedly
agreed settlement agreement.           Because we find no reversible error, we affirm the

judgment of the trial court.

        In September of 2016, during the pendency of this litigation, the parties attended

a mediation which resulted in a "Memorandum of Agreement." Based on the mediation,

the attorneys for AIA Holdings, International Fidelity, Allegheny Casualty, and

Westmoreland entered into an agreement entitled "IRREVOCABLE STIPULATION AND

RULE 11 SETTLEMENT AGREEMENT" in October of 2016. In the agreement, the parties

"stipulate and irrevocably agree" that Westmoreland would pay $350,000 to the insurance

companies on or before March 15, 2018 and if the amount was not paid by that date, an

attached agreed judgment would be presented to and rendered by the trial court for that

amount. That document was signed by Westmoreland's trial counsel on her behalf. The

trial court approved the parties' agreement to delay further proceedings until March of

2018.

        Westmoreland did not comply with the agreement.                     On April 12, 2018, the

attorneys for the insurance companies submitted the agreed final judgment to the trial

court and the trial court signed the final judgment on April 18, 2018. The agreed final

judgment had been signed by Westmoreland's attorney on her behalf as well. Thirty days

later, Westmoreland filed a motion for new trial, alleging for the first time that she had

not consented to the order and asked that the final judgment be set aside. Although

Westmoreland requested a hearing on her motion for new trial, it was not set for hearing


Westmoreland v. AIA Holdings Inc., Int'l Fidelity Ins. Co., & Allegheny Cas. Co.            Page 2
and was denied by operation of law.1

        Westmoreland complains that the trial court erred by denying her motion for new

trial because she did not consent to the judgment at the time it was signed as evidenced

in part by the lack of her signature on the Rule 11 agreement and the agreed judgment.

The insurance companies contend that her attorney's signature on the judgment was

sufficient to evidence her agreement and Westmoreland did not notify the trial court that

she had withdrawn her consent to the judgment prior to the trial court signing the

judgment.

        "Generally, a court will indulge every reasonable presumption to support a

settlement agreement made by a duly employed attorney." Ebner v. First State Bank of

Smithville, 27 S.W.3d 287, 300 (Tex. App.—Austin 2000, pet. denied); see also Breceda v.

Whi, 187 S.W.3d 148, 152 (Tex. App.—El Paso 2006, no pet.) ("Generally, within these

roles, every reasonable presumption is to be indulged in favor of the attorney duly

employed."); Behzadpour v. Bonton, No. 14-09-01014-CV, 2011 Tex. App. LEXIS 565, 2011
WL 304079, at *3 n.2 (Tex. App.—Houston [14th Dist.] Jan. 27, 2011, no pet.) (mem. op.)

("An attorney retained for litigation is presumed to possess actual authority to enter into

a settlement on behalf of a client."). However, this presumption may be rebutted by

"affirmative proof that the client did not authorize his attorney to enter into the



1
 Westmoreland contends that the trial court refused to set the motion for new trial for a hearing; however,
the record does not support that contention and Westmoreland does not challenge the failure to conduct a
hearing so that she could present evidence regarding her consent or lack thereof to the trial court.
Westmoreland v. AIA Holdings Inc., Int'l Fidelity Ins. Co., & Allegheny Cas. Co.                    Page 3
settlement." City of Roanoke v. Town of Westlake, 111 S.W.3d 617, 629 (Tex. App.—Fort

Worth 2003, pet. denied).

        Additionally, it is well settled that an agreed judgment cannot be rendered when

one party does not consent at the time judgment actually is rendered even if that party

previously may have consented to the agreement. See, e.g., Chisholm v. Chisholm, 209
S.W.3d 96, 98 (Tex. 2006); Burnaman v. Heaton, 150 Tex. 333, 240 S.W.2d 288, 291 (Tex.

1951). A party may revoke his consent to settle a case any time before the judgment is

rendered. Quintero v. Jim Walter Homes, Inc., 654 S.W.2d 442, 444 (Tex. 1983). However,

a party's revocation of consent must, in some way, be made known to the trial court.

Miller v. Miller, 721 S.W.2d 842, 844 (Tex. 1986).

        The record before us, including the motion for new trial, establishes that the trial

court was not informed of the alleged withdrawal of Westmoreland's consent to the

settlement or the agreed judgment prior to the signing of the agreed judgment. Because

the trial court did not have notice that Westmoreland's attorney was not authorized to

agree to the settlement on Westmoreland's behalf or that Westmoreland had withdrawn

her consent to the judgment at the time it was signed by the trial court in 2018, the trial

court did not err when it signed the judgment in this proceeding.2                         We overrule




2
 This statement should not be construed to mean that there is anything in the record, or that this Court is
of the opinion, that Westmoreland's attorney did not in fact have the authorization to consent to the
settlement agreement and judgment on her behalf or that the attorney knew or had reason to know that
Westmoreland's consent had been withdrawn at any time before the trial court signed the agreed judgment.
Westmoreland v. AIA Holdings Inc., Int'l Fidelity Ins. Co., & Allegheny Cas. Co.                    Page 4
Westmoreland's sole issue.

CONCLUSION

        Having found no reversible error, we affirm the judgment of the trial court.




                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed January 8, 2020
[CV06]




Westmoreland v. AIA Holdings Inc., Int'l Fidelity Ins. Co., & Allegheny Cas. Co.       Page 5